Petition for Writ of Habeas Corpus Granted and Order filed April 18, 2013

 

lﬁmn'tzwth Glam-t nf Appeals

No. 14-13-00327-CV

IN RE JOANNE WILKIE (BROCHSTEIN) MANCHA

ORIGINAL PROCEEDING
WRIT OFHABEAS CORPUS
312th District Court

Harris County, Texas -
Trial Court Cause No. 2008-45190

ORDER

This Court has reviewed the petition for writ of habeas corpus of relator, I
Joanne Wilkie (Brochstein) Mancha.

The Court is of the opinion that relator’s petition requires further
consideration. See Tex. R. App. P. 52.8(b)(3). We therefore order the Clerk of this
Court to issue a‘ writ of habeas corpus, returnable on May 15, 2013, pending ﬁnal

determination of the relief requested in the petition. We further order that relator

be discharged upon execution and ﬁling of a bond as set forth below. See id.

The relator will be admitted to bail upon her giving a good and sufﬁcient.

bond, signed by relator as principal and her attorney, Sharon Hemphill, as surety,

I conditioned as required by law, or byrany other surety acceptable to the Sheriff of
Harris County, or cash in lieu of bond, in the sum of Five Hundred Dollars,

pending the hearing on the return date of this writ, and until otherwise ordered by
this Court.

A response to the petition is hereby requested to be ﬁled on or before April
30, 2013. The cause is set for submission without oral argument on May 15, 2013.

PER CURIAM

Order ﬁled April 18, 2013.

Panel consists ofJustices Brown, Christopher, and McCally.